*552SEPARATE CONCURRING OPINION.
WOODSON, J.
While concurring in the majority opinion filed herein, I wish to do so substantially in the language of the opiniop, written and filed by me in Division One of this court.
I will not undertake to make a full statement of all of the libelous charges published of and concerning the plaintiff, but sufficient only upon which to predicate the following observations.
The libelous article sued on is headed:
“OLD POLITICIAN ON PARTY FUNDS.’
“fight of the people.
“ Wrecks Through Covering Up And Fraud In Campaign Contributions.
“The Present Investigation.
“The Thursday Conference. Why It Was Called.
And What May Grow Out Of It.”
This article in so far as relates to plaintiff, after stating he was the chairman of the Democratic State Central Committee in the years 1896 and 1898, and referring to the collection of big campaign funds from interested corporations, amounting in some instances to as much as $5000 or $6000, and turning them into the committee, and publishing them as coming from no one or from some one who never gave a cent, and that he had converted to his own use, or had failed to account for $2500 paid to him by Col. Phelps for campaign purposes, then states that the investigation of Niedringhaus was said to be to try to rub it in on the people; that the Republicans were trying to elect a man Senator who did the same thing Mr. Cook had done, and it was intended to not let the people forget it if it could be helped; that the people were “dead *553sore” on the question of campaign funds; that “they ’er” wide awake on this business of men who handled big money in the name of the party and who sell out legislation in advance in exchange for campaign contributions. “The way Cook acted at the first session after the campaign of 1896', and the way him and Seibert both acted up there at the first session after the election of 1898 had put the people to thinkin’ that its goin’ to be that way all the time when chairmen of campaign committees get campaign contributions' they don’t like to talk about.” The article continues: “The people wanted the investigation no matter ‘who it hits or who it hurts.’ ” That certain politicians knew how the people felt on that subject by seeing how they “hacked” Mr. Cook at the polls. The article used the foregoing statements of Mr. Cook’s conduct as chairman of the Democratic State Central Committee, and his defeat at the polls for re-election as Secretary of State, at the previous November election, in order to emphasize its moral and political advice. Continuing, it stated in substance that Mr. Cook had defeated himself and had injured his' party by his said conduct.
The article in speaking of the Cardwell case and Mr. Cook’s testimony given therein, at Independence, Missouri, said of him, He is “the man who swore to what wasn’t so,” and that, “Thou shalt not bear false witness.” . . . “Now, Cook ain’t the issue as a public officer, mind you. Sam was a good sheriff of Warren county. He made a good Secretary of State, and administered that office and closed up its accounts without the loss of a dollar to the State. Nothin’ was ever proved against him but what he proved himself in the Independence story; but say, if you don’t think that was enough, ask Sam. Here he comes, once the most popular man in Missouri, away back yonder behind the next lowest man on his ticket, and so far back of him that you’ve got to get a spyglass to see the dust *554he’s a-raisin’. Say, we were all against him — Republicans, Democrats and all of us. There’s no such thing as party lines when it comes to dealin’ with that there question. I tell you, Missourians is all alike. Give ’em a question that goes down to the bottom of their common nature and they’ll answer it with almost one voice, and that voice’ll be an echo of Mount Sinai a-sayin’, ‘Thou shalt not bear false witness.’ ”
It proceeds: “After Sam Cook had swore that he contributed $2500 to a campaign fund that was contributed by another man whose name Sam wanted to conceal. ’ ’ Then by way of comment on the foregoing, the article continues: “A man who’ll do what Sam Cook done to serve his party or hisself instead of the Lord, an’ will take the name of the Lord in vain, in swearin’ to an untruth, will never meet their [the people’s] approval.”
After likening Mr. Cook and Senator Stone unto two boys who had stolen a pie, where one was flogged for lying, while the other ate the pie, it proceeds: “But Bill knows that Sam got a good deal of the pie before he was caught in the lie and licked.....Bill knows that Sam got licked as soon as he got caught lying, and that he’ll keep on getting licked as often as he shows up on the ticket.”
Said article contained several other charges of similar character to those before set forth, and in one of them Mr. Cook is accused of “perjury.”
Later, the same author of the foregoing article, wrote another of and concerning Mr. Cook, and it was published in columns of the same paper, the defendant in this case, and among other things it said: “I’ve got myself into trouble with the people I’ve always liked and always got along well with, although.we’ve pulled different ways in politics the last seven or eight years. Here not long ago, telling you’ns that what it was that knocked the old machine out and made Sam Cook, the most popular man in Missouri, run behind *555his ticket, I pointed ont that the thing that done the most-of it was the makin’ of a false affidavit to a statement of receipts of campaign funds. I wanted to point to you’ns the shortest road to ruin you could take, and one that’d get you there in a hurry if you didn’t stop and read the signposts the Democratic party had put up all along the road on its trip to Independence, where Sam Cook said that Bill Phelps’s contribution of $2500 had been credited to Sam himself in the official statement that was made under oath.
“Say, that thing got me in the worst cross fire I was ever in, and I’ve been under the real thing. Some of Niedringhaus’s friends have jumped on me all spraddled out ’cause they say it was done against him, and friends of Sam Cook have jumped onto me all spraddled out ’cause they say it’s doing Sam a injustice to say he’s like Neidringhaus, for he didn’t swear to it under oath as a true statement of the receipts and expenditures. The official statement under oath was made by the treasurer of the committee they say.
‘ ‘ An now I’m a-goin ’ to have my say. I don’t give a cuss for either Niedringhaus or Sam Cook politically, but I like ’em both personally, and respect ’em both as gentlemen in all the dealin’s I’ve had with ’em. What I said wan’t done to hurt or harm either one of ’em, but a-showin’ of the kind of thing that appeals most powerful to the people of Missouri when you put it before ’em in a right way. So far as Sam Cook was concerned I tried to let him down easy, as my remarks show. I took pains to say that his official record was a straight one, and I recollect say in’: ‘All that’s ever been proved against him he proved himself in his deposition at Independence.’
“Some of Sam’s friends and I hear Sam himself says I accused him of perjury. Not on your life, I don’t see how they make a charge of perjury out of that language, where it says that Sam couldn’t a-been *556done np if he hadn’t done hiss elf np by swearin’ to the truth at Independence, where many a man would have sworn to a lie to saved hisself. .It appears though that Sam swore to the resipt and disbursements of the Democratic State Committee in the campaign of 1896. If there’s many that got that impression from anything I’ve said I’m sorry for it, and I’d better correct it, for it ain’t so, and it’s not what I meant to say.
“The official oath was made by the treasurer of the committee, a man for whom the figgers had been prepared, and who swore to a lie without knowing it, which makes it the same as not swearin’ to a lie at all, they say.
“I don’t know what to say about Niedringhaus, except that he says he swore to it and don’t deny it, but it wasn’t no lie. "When put on his oath at Independence, Sam Cook didn’t lié a little bit, but told the truth that done him up. What he’s a kickin’ about now is in bein’ put in the same class with Niedringhaus in regard to official statements under oath made by chairman of State Committees.”
By resolving these charges to their final analysis, they clearly accuse plaintiff of the following crimes:
First: Of embezzling the $2500 contributed by Col. Phelps.
Second: Of bribing legislators, by saying he sold legislation to corporations in advance in consideration of the large contributions made by them to the committee.
Third: Of perjury, in so many words.
Fourth: Of false swearing, in making an affidavit to a statement showing he had contributed the $2500 while in fact Phelps had contributed it.
There is no pretense that any of those four charges are true, yet three of them charge plaintiff with the commission of as many felonies which, if true, would subject him to imprisonment in the penitentiary, while *557the other charged him with a misdemeanor, which, if true, would subject him to a fine or imprisonment in the county jail, or both said fine and imprisonment.
These libelous charges were published in the Sunday edition of defendant’s paper, which had about one hundred and seventy-five thousand circulation, thereby carrying these inexcusable calumnies to the homes and firesides of probably that number of people, and there read probably by twice that number of people, and thereby falsely and maliciously whispered into their ears, that plaintiff was a three-fold felon, and that if he had his just deserts he would be behind the bars, wearing the stripes of a convict, and was unworthy to associate with decent and respectable people. It was written long ago that, “ Slander is the vilest whelp of sin,” and if there was any way to multiply the superlative degree, it might with great propriety be applied to libel, for the reason that a libeler as a rule speaks, as it were, in forked tongues to tens and hundreds of thousands of people in immutable language-, where the slanderer speaks to only one in transient and fleeting words.
So, who can correctly estimate and definitely fix the amount of damages sustained' by a person thus libeled? And who is it that can truthfully say that the libelous charges made in the case at bar have not greatly injured and damaged the plaintiff in his business, as well as socially and politically, to say nothing of the mental suffering and humiliation heaped upon him?
But few I dare say in this State can do so, who read the papers and who keep themselves posted upon ordinary public matters. And it is a physical impossibility for plaintiff to correct those great wrongs done unto him, and the only remedy afforded him was to submit his grievances to a jury of his peers as commanded by the organic laws of the State, and ask them to compensate him for the injuries thus sustained, and for *558smart money against the libeler as a punishment for the malicious wrong done, as a warning to all such, for the protection of society at large.
Without any pretense of justification or excuse for its wrongs, defendant comes to this court and complains of the action of the jury in awarding so large a verdict against it, and asks mercy at our hands.
The enormity and irreparable character of the injury and wrong done plaintiff may best be illustrated by a story I once heard or read, which was substantially as follows: A penitent went to her priest and asked the forgiveness of her sins. Among others which were burdening her heart and tormenting her soul, was a slanderous charge she had falsely and maliciously made and put in circulation regarding one of her neighbor women. After repeating it to the priest, he hesitated, but finally said to her, “You have committed a very grievous sin, ’ ’ and requested her to go away and return on the morrow, and he would then see what he could do for her. On the morrow she returned, and he met her at the church yard gate with a goose in his hands, and he commanded her to pluck the feathers therefrom and cast them to the winds. She obeyed, and, after doing so, she again prayed his forgiveness, but instead of doing so, he said to her, “First go out into the highways and hedges and gather up all the feathers you •plucked from the goose and cast to the winds, and bring them to me and replace them upon the goose, and when you have done so I will intercede for the remission of your sins.” Upon hearing those words fall from his lips her heart was filled with sadness, and she said to him that it would be impossible for her to find or gather together all of the feathers, for the wind had scattered them to the four quarters of the earth, and that she could not replace them although found by'her. He then said to her, “My sister, so is it with your slanderous words, you plucked them from an evil heart and put them in circulation, and the wings *559of gossip have carried them, to the four quarters of my parish, and it is impossible for yon to recall them, or to remove the stain yon have placed upon the reputation and fair name of your neighbor.”
The same is true of the case at bar. The defendant cannot recall the hundreds of thousands of libelous words and articles it maliciously scattered throughout the State of Missouri, the United States and through foreign countries regarding the plaintiff; nor can it remove the blot it thereby painted upon the good name and reputation of the plaintiff. All it can do is to pay him in dollars and cents for the damages he has sustained in consequence thereof.
Counsel for defendant do not seem to realize the enormity of the wrong done by their client or the magnitude of the damages inflicted thereby upon plaintiff. Without profit, but with malice, it put in operation the powerful machinery by which its venomous words were sounded and echoed around the world, withering, blighting and blackening his good name and fame— the most valuable, yet the most vulnerable armor of man, when assailed by the public press. No man or woman is capable of withstanding its dreadful fire and onslaughts.
He who, perhaps, drank deeper and more copiously from the fountains of human nature, and who therefore better understood the weakness of man, in writing upon this subject, poured forth in immortal lines the value of a good name as compared to money. He said:
Good name in man or woman, dear my lord,
Is tbe immediate jewel of their souls.
Who steals my purse steals trash; ’tis something — nothing;
’Twas mine, ’tis his, and has been slave to thousands;
But he that filches from me my good name,
Robs me of that which not enriches him
And makes me poor indeed.
Eealizing the truthfulness of the idea there expressed, and in order to protect their good name and *560to remedy all injury done thereto by libelous publications, the people of this State reserved to themselves, by constitutional provision, the right to determine for themselves both the law and facts of all such cases under the direction of any court.
That constitutional provision is section 14 of the Bill of Rights, and reads: “That no law shall be passed impairing the freedom of speech; that every person shall be free to say, write or publish whatever he will on any subject, being responsible for all abuse of that liberty; and that in all suits and prosecutions for libel the truth thereof may be given in evidence, and the jury, under the direction of the court, shall determine the law and the fact.”
By reading that provision it will be seen the extreme jealousy with which the people protected and guard the liberty of the press, and by the same act it will be observed that they reserved to themselves the right to determine and punish the press for any abuse of that liberty. The two are handmaids and must stand side by side, and neither must be violated. This extraordinary remedy was reserved to the people in express terms as a counterbalance for the extraordinary liberty granted to the press; this doubtless was for the purpose of preventing tribunals from assuming any power concerning a subject which was expressly reserved to the people.
No intelligent citizen will deny but what the press is one of the four great institutions of the country designed and laboring for the uplift and betterment of the human family. The family circle, the church, the public school and the public press do more good in instructing the mind and in purifying the heart and conscience of man than all other institutions and instrumentalities combined, and any unnecessary assault made upon any one of them is inexcusable. But notwithstanding the great good they are doing, and the jealousy with which they are protected, yet none of *561them must be used as an engine for the oppression of the people who instituted and maintain them.
The Constitution even protects the press while publishing false and defamatory matter, and there is no remedy therefor except that stated in the same constitutionaí provision which guarantees to it that liberty. The same reasons which induced the people to grant that liberty and protection to the press, caused them to reserve to themselves the right to remedy the abuse of that liberty, and should cause the courts to hesitate about interfering with the verdict of juries in this class of cases.
It makes the jury in all such cases, under the direction of the court, the judges of the law and the triers of the facts; and in the case at bar, all members of the court agree that the trial court correctly directed the jury as to the law of the case, and that the article published is libelous; and under those facts and circumstances the jury should be granted a wide range in estimating and fixing the damages.
Clearly there is no reason why the verdict in this case should be set aside, even though it be conceded that it is excessive. The rule is, and the practice of this court has been, where a case has been well tried, and the only meritorious objection which can be used against the judgment is the excessiveness of the verdict, to reduce the verdict to a sum which in the judgment of the court would be reasonable and just. [Waldhier v. Railroad, 87 Mo. 37; Smith v. Railroad, 92 Mo. 374; Burdict v. Railroad, 123 Mo. 240-254; Loyd v. Railroad, 53 Mo. 514; Furnish v. Railroad, 102 Mo. 438; Chitty v. Railroad, 166 Mo. l. c. 444; Nicholds v. Crystal Glass Co., 126 Mo. 55; Rodney v. Railroad, 127 Mo. 676; Devoy v. Transit Co., 192 Mo. l. c. 226; Markey v. Railroad, 185 Mo. l. c. 365; Stolze v. Transit Co., 188 Mo. 581; Reynolds v. Transit Co., 189 Mo. 408; Hollenbeck v. Railroad, 141 Mo. 97; Chitty v. *562Railroad, 148 Mo. 64; Phippin v. Railroad, 196 Mo. 321; Loftus v. Met. Street Ry. Co., 220 Mo. 470; Wellman v. Met. Street Ry. Co., 219 Mo. 126; Waddell v. Railroad, 213 Mo. 8; Brady v. Railroad, 206 Mo. 509.] See also Creve Coeur Ice Co. v. Tamm, 90 Mo. App. 189 and Arkansas Land Co. v. Mann, 130 U. S. 69.
But in a case where tire facts are disputed and contested, and the evidence introduced tends to support both, sides thereof, a verdict returned therein which is so excessively large as to be out of all reason so as to raise a presumption that it was the result of prejudice or passion, hatred or ill-will, then, clearly, it would be the imperative duty of the court in an ordinary action at law,' to set the verdict aside and- grant a new trial, for the reason that the verdict in such a case would also raise a presumption that the prejudice or passion, hatred or ill-will of the jury manifested in the size of the verdict also induced and controlled them in finding the facts to be as indicated by the verdict. In all such cases a remittitur would not reach or cure the error, for the reason that if said prejudice and ill-will had not existed, the jury might not have found the issues as they did; or in its absence, they might have found the issues for the other party.
In such a case the entire verdict would be infected with prejudice and be erroneous, and- should be set aside; but upon the other hand, if the entire case, as here, was well tried and no error committed except in fixing the amount of the damages too high, then the entire error can be reached and completely cured by causing the plaintiff to remit a sum sufficiently large to reduce the verdict to what would be reasonable and just compensation for the injuries sustained. [Creve Coeur Ice Co. v. Tamm, supra; Koeltz v. Bleckman, 46 Mo. 320; Doty v. Steinberg, 25 Mo. App. 328; Sheedy v. Union Brick Works, 25 Mo. App. 527; Chitty v. Railroad, 148 Mo. 64.]
*563In passing upon this question, in the case of Broyhill v. Norton, 175 Mo. l. c. 206, Judge Valliant, in speaking for the court, used this language: “A retrial of a case of this kind should not be ordered unless positively necessary; the good of the parties and the morals of the community are not promoted by it. In Chitty v. Railroad, 148 Mo. 64, and again in the same case in 166 Mo. 435, it was pointed out by Marshall, J., speaking for the court, that it is the right and duty of this court to affirm the judgment when the verdict is for the right party, and no fault with it can be found except that the award of damages is excessive, if the plaintiff will remit the amount that will bring the award down to a sum that this court deems reasonable and just. Considering the injury sustained by the plaintiff, and the condition and means' of the parties, we are of the opinion that the damages assessed are twice what they should be, but we will not reverse the judgment if the plaintiff within ten days will remit $12,500 of the amount; if she will do so,, the judgment will be affirmed, otherwise it will be reversed and the cause remanded for a new trial.”
This rule as applied to ordinary cases is not only just and reasonable, but is supported by the great weight of authority; and if it is applicable to trials in libel suits, and we can see no reason why it should not be, then clearly the judgment in the case at bar-should not be set aside for excessiveness, for the reason that the article complained of is clearly libelous upon its face, according to all the authorities. So holds the-opinion of my learned associate who wrote the minority opinion. And since the case was well tried in so far-as defendant was concerned, as we all .agree, there is no reason left for the court to set aside the verdict or to grant a new trial.
I am, therefore, of the opinion even if the verdict in the case at bar is excessive, then the error complained of in that regard may be cured by the court *564requiring the plaintiff to enter a remittitur, such as the court may deem just and proper.
For the reasons before stated, I concur in the majority opinion filed herein by my learned associate, but think the judgment should be for a larger sum.